Case 3:15-cv-03820-JD Document 548-5 Filed 08/13/19 Page 1 of 2




           EXHIBIT 3
        Case 3:15-cv-03820-JD Document 548-5 Filed 08/13/19 Page 2 of 2

In re Resistors Antitrust Litigation
Case No. 3:15-cv-03820-JD
                                         EXHIBIT 3

                        Summary of All Firms Total Hours and Lodestar

                           December 21, 2015 through June 17, 2019

                 Firm Name                            Hours               Lodestar


 Cotchett Pitre & McCarthy LLP                                16314.40       $5,512,217.50

 Glancy Prongay & Murray LLP                                    796.70         $257,876.50

 Gustafson Gluek PLLC                                          3083.20       $1,030,205.50

 Hausfeld LLP                                                  2768.70         $850,035.00

 Lieff Cabraser Heimann & Bernstein LLP                        2,522.70        $784,101.50

 Lockridge Grindal Nauen PLLP                                   491.30         $239,262.00

 Meredith & Associates                                           67.10          $52,673.50

 Rupp Baase Pfalzgraf Cunningham, LLP                            39.30          $15,007.50

 Saveri & Saveri, Inc                                          1083.75         $526,025.00
 Steyer Lowenthal Boodrookas Alvarez &
                                                                402.80         $242,997.50
 Smith LLP
 The Miller Law Firm, P.C.                                    6,248.70       $1,970,518.50

                                   TOTAL:                     33,818.65     $11,480,920.00
